DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 03/21/2019.
No priority date is claimed.  Therefore, the effective filing date of the claimed invention is 03/21/2019.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps tied/performed with a computer/machine, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for assigning sentiment tags to content items associated with an entity based on identified reference content items associated with the entity, and responding to a request for content based on calculating a user sentiment score associated with the entity is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-9 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 10, claim 10 recites a computing device comprising a processor and memory (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 10 reciting a method/technique for assigning sentiment tags to content items associated with an entity based on reference content items identified from analyzing an information article associated with the entity is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 10 as well as its dependent claims 11-17 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 18, claim 18 recites a non-transitory machine readable medium having stored thereon processor-executable instructions, which is directed to a manufacture (i.e., a statutory category of invention).  In addition, claim 18 reciting a method/technique for responding to a request for content based on analyzing a user profile and calculating a user sentiment score associated with an entity is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 18 as well as its dependent claims 19-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claims 18-20 (effective filing date 03/21/2019) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Menguy et al. (U.S. Publication No. 2020/0065425, effectively filed date 08/21/2018).

As to claim 18, Menguy et al. teaches:
“A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations” (see Menguy et al., Fig. 11 and [0081]), the operations comprising:
“receiving a request for content associated with a client device” (see Menguy et al., [0078] for receiving commands/requests from a user); 
Menguy et al., [0048] for extracting user data for a particular user to identify a list of sanitized URLs that was visited by the particular user, wherein user data for a particular user is interpreted as a user profile as recited, and each particular URL associated with one or more weighted entities (see [0049]) represents a content item as recited; also see [0036] for building contextual user profile(s));
“identifying one or more sentiment tags associated with the one or more first content items and the first entity” (see Menguy et al., [0066] for assigning interest scores (i.e., sentiment tags) to URL(s) and weighted entity (e.g., a particular actor) as the user visited the URL(s));
“generating, based upon the one or more sentiment tags, a user sentiment score associated with the first entity” (see Menguy et al., [0050] and [0066] for generating a propensity score for a given user for a topic/entity based on the score for the topic/entity at each interaction (i.e., scores associated with visited URLs associated with the topic/entity, wherein the propensity score as disclosed is interpreted as a user sentiment score as recited; see [0048] for a cumulative scoring module tracks a cumulative sum of all of the weights for URLs associated with the particular user); and
“selecting a transmission content item for transmission to the client device based upon the user sentiment score” (see Menguy et al., [0034] for using the user interest scores (e.g., propensity scores (see [0051])) to control output of the digital content to the client device by selecting/specifying which item or article of digital content to be transmitted to the client device).


Menguy et al. teaches:
“the operations comprising transmitting the transmission content item to the client device” (see Menguy et al., [0034] for transmitting the recommendation to the client device via the service provider system).

As to claim 20, this claim is rejected based on the same arguments as above to reject claim 18 and is similarly rejected including the following:
Menguy et al. teaches:
“wherein the request for content is received from the client device” (see Menguy et al., [0078] for receiving commands/requests from a user (i.e., client device)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-14 (effective filing date 03/21/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Blair-Goldensohn et al. (U.S. Publication No. 2009/0193011, Publication date Sommer et al. (US Publication No. 2010/0262454, Publication date 10/14/2010).

As to claim 10, Blair-Goldensohn et al. teaches:
“A computing device” (see Blair-Goldensohn et al., Fig. 2) comprising: 
“a processor” (see Blair-Goldensohn et al., Fig. 2, element 202); and
“memory comprising processor-executable instructions that when executed by the processor cause performance of operations” (see Blair-Goldensohn et al., Fig. 2, element 206), the operations comprising:
“analyzing an informational database based upon a first entity to identify a first informational article associated with the first entity from a plurality of informational articles of the informational database” (see Blair-Goldensohn et al., [0028]-[0029] for identifying/obtaining textual reviews associated with a reviewable entity from different sources/databases).
“analyzing the first informational article to identify” (see Blair-Goldensohn et al., [0030] for processing the textual review(s) associated with each reviewable entity wherein each textual review is interpreted as an information article as recited):
“one or more first references associated with a first sentiment category” (see Blair-Goldensohn et al., [0030] for processing the textual review(s) associated with each reviewable entity to identify Sentiment Phases, wherein each sentiment phrase representing a type of sentiment with respect to the reviewable entity is interpreted as a reference associated with a first sentiment category as recited); and
“one or more second references associated with a second sentiment category” (see Blair-Goldensohn et al., [0030] for processing the textual review(s) associated with each reviewable 
“assigning one or more first sentiment tags, indicative of the first sentiment category, to one or more first reference content items associated with the one or more first references” (see Blair-Goldensohn et al., [0033] and Fig. 3 for generating sentiment scores based on sentiment contained in the sentiment phrases and associating/assigning the sentiment scores with the sentiment phrases, wherein each sentiment phrase is interpreted as a reference and/or a reference content item as recited, and wherein a sentiment score associated with a sentiment phrase is interpreted as a sentiment tag as recited; also see [0039]);
“assigning one or more second sentiment tags, indicative of the second sentiment category, to one or more second reference content items associated with the one or more second references” (see Blair-Goldensohn et al., [0033] and Fig. 3 for generating sentiment scores based on sentiment contained in the sentiment phrases and associating/assigning the sentiment scores with the sentiment phrases, wherein each sentiment phrase is interpreted as a reference and/or a reference content item as recited, and wherein a sentiment score associated with a sentiment phrase is interpreted as a sentiment tag as recited; also see [0039]);
“identifying a plurality of content items associated with the first entity” (see Blair-Goldensohn et al., [0030] for identifying textual reviews associated with a reviewable entity, wherein each textual review is interpreted as a content item as recited); and
“for each content item of the plurality of content items” (see Blair-Goldensohn et al., Fig. 3 and [0039] for each review of one or more reviews associated with an entity):
Blair-Goldensohn et al., [0043] for determining a P(sentiment) value associated with a review, wherein a P(sentiment) value as disclosed is interpreted as a content item sentiment category as recited); and
“assigning a sentiment tag, corresponding to the content item sentiment category, to the content item” (see Blair-Goldensohn et al., Fig. 3 and [0039] for associating/assigning a P(sentiment) value to a review, wherein the associated P(sentiment) value of the review is interpreted as a sentiment tag as recited).
However, Blair-Goldensohn et al. does not explicitly teach a feature of determining sentiment value/score of a content item based on comparing the content item with reference/predefined content items as similarly recited as follows:
“determining a content item sentiment category associated with the content item based upon a comparison of the content item with the one or more first reference content items and the one or more second reference content items”.
On the other hand, Sommer et al. teaches a feature of determining sentiment value/score of a content item based on comparing the content item with reference/predefined content items (see Sommer et al., [0078] wherein a sentiment score for a sample document is realized/determined by a semantic comparison of similarity of the representative document vector for the sample document to the singular sentiment vector for the document sentiment vector space; also see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sommer et al.'s teaching to Blair-Goldensohn et al.’s system by implementing a feature of calculating/determining sentiment value/score of a content Blair-Goldensohn et al.’system with an alternative and effective way to determine sentiment value associated with a document or content item.  In addition, both of the references (Blair-Goldensohn et al. and Sommer et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, assessing sentiment of content items with respect to a topic/entity.  This close relation between both of the references highly suggests an expectation of success.

As to claim 11, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Blair-Goldensohn et al. as modified by Sommer et al. teaches:
“the informational database is associated with a web encyclopedia” (see Blair-Goldensohn et al., [0028]-[0029] wherein sources/databases include web sites (e.g., web encyclopedia)); and 
“each informational article of the plurality of informational articles corresponds to an entry of the web encyclopedia” (see Blair-Goldensohn et al., [0028]-[0029] wherein each web page can be interpreted as an informational article).

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Blair-Goldensohn et al. as modified by Sommer et al. teaches:
“generating, based upon the one or more first reference content items, one or more first vector representations, wherein each vector representation of the one or more first vector  Sommer et al., [0078] wherein each document is represented by a document vector in the document sentiment vector space);
“generating, based upon the one or more second reference content items, one or more second vector representations, wherein each vector representation of the one or more second vector representations corresponds to a content item of the one or more second reference content items” (see Sommer et al., [0078] wherein each document is represented by a document vector in the document sentiment vector space); and 
“generating, based upon the plurality of content items, a plurality of vector representations, wherein each vector representation of the plurality of vector representations corresponds to a content item of the plurality of content items” (see Sommer et al., [0078] wherein each document is represented by a document vector in the document sentiment vector space).

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 12 and is similarly rejected including the following:
Blair-Goldensohn et al. as modified by Sommer et al. teaches:
“for each content item of the plurality of content items” (see Blair-Goldensohn et al., Fig. 3 and [0039] for each review of the one or more reviews associated with an entity):
“the determining the content item sentiment category associated with the content item comprises comparing a vector representation corresponding to the content item with the one or more first vector representations and the one or more second vector representations to determine a plurality of similarities, wherein each similarity of the plurality of similarities corresponds to a Blair_Goldensohn et al., [0043] for determining a P(sentiment) value for each review; also see Sommer et al., Abstract and [0078] for determining sentiment score for each new document based on comparing document vector of the new document to document vectors in existing documents in the document sentiment vector space); and
“the content item sentiment category is determined based upon the one or more first vector representations, the one or more second vector representations and the plurality of similarities” (see Blair_Goldensohn et al., [0043] for determining a P(sentiment) value for each review; also see Sommer et al., [0078] wherein the sentiment score (i.e., sentiment category) for a sample document is determined by a semantic comparison of similarity of the representative document vector for the sample document to other document vectors in the vector space and/or to the singular sentiment vector; also see Abstract and [0073]).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Blair-Goldensohn et al. as modified by Sommer et al. teaches:
“wherein for each content item of the plurality of content items” (see Blair-Goldensohn et al., Fig. 3 and [0039] for each review of the one or more reviews associated with an entity):
“the content item sentiment category is determined based upon a second comparison of the content item with one or more third reference content items associated  with second informational article associated with a second entity” (see Blair_Goldensohn et al., [0043] for determining a P(sentiment) value for each review and see [0084] for calculating sentiment scores Sommer et al., [0078] wherein the sentiment score (i.e., sentiment category) for a sample document is determined by a semantic comparison of similarity of the representative document vector for the sample document to other document vectors in the vector space and/or to the singular sentiment vector; also see Abstract and [0073]).

Allowable Subject Matter

Claims 1-9 are allowed.

Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164